Sandler, J. (concurring).
In this action brought by an unincorporated association whose members are recipients of public assistance, and by 14 individual welfare recipients, the plaintiffs seek in substance a declaration that the level of welfare payments provided by section 131-a of the Social Services Law violates section 1 of article XVII of the New York Constitution, which provides: “The aid, care and support of the needy are public concerns and shall be provided by the state and by such of its subdivisions, and in such manner and by such means, as the legislature may from time to time determine.”
I agree that Special Term correctly dismissed the complaint, but not for the reason assigned in Special Term’s opinion or in the opinion of the court. I do not agree that the issue presented is non justiciable or one from which the courts “are constitutionally excluded.” That view cannot be reconciled with a plain reading of the constitutional *283language, which was authoritatively interpreted by the Court of Appeals in Tucker v Toia (43 NY2d 1, 7) in the following words: “In New York State, the provision for assistance to the needy is not a matter of legislative grace; rather, it is specifically mandated by our Constitution.”
In 1970 section 131-a of the Social Services Law was amended as a result of the decision of the United States Supreme Court in Rosado v Wyman (397 US 397) in which the court held that New York’s prior grant structure violated the Federal Social Security Act (US Code, tit 42, § 301 et seq.). As amended, section 131-a of the Social Services Law provides for two types of allowances: (1) A “flat grant” or “pre-add allowance” intended to meet most items of need and varying by family size, and (2) a limited number of special grants for certain specified items of need such as shelter and fuel for heating.
At issue in this lawsuit is the present adequacy of the “flat grant” or “pre-add allowance”. This allowance was originally derived from the New York State Department of Social Services’ modified version of the United States Department of Labor, Bureau of Labor Statistics’ “Lower Living Standard” (LLS). The LLS is a budget for a family of four based on the cost of goods and services deemed necessary for a “minimum standard of adequacy.”
In 1974, the benefit levels were adjusted to provide for pre-add allowances in accordance with the cost of living in January, 1972. There has been no increase in the pre-add allowance since that time, notwithstanding the dramatic increase in the cost of living in the intervening years.
The conclusion is inescapable that the allowances presently made for welfare families are substantially below the level that had been previously deemed necessary for a minimum standard of adequacy. If section 1 of article XVII of the New York Constitution were interpreted to require the Legislature to provide sufficient aid for the needy to meet all essential needs, the complaint and the impressive supporting papers submitted would present a strong case for relief. However, the constitutional language does not explicitly impose such an obligation on the Legislature and a study of its language in the light of the legislative history *284suggests that the omission was not inadvertent. In Matter of Bernstein v Toia (43 NY2d 437, 448-449) the Court of Appeals said in pertinent part: “We do not read this declaration and precept * * * as commanding that, in carrying out the constitutional duty to provide aid, care and support of the needy, the State must always meet in full measure all the legitimate needs of each recipient.”
In short, the constitution explicitly describes as a public concern the provision of “aid, care and support of the needy” reserving to the Legislature broad but not absolute discretion in discharging that mandate. Clearly the Legislature is required, as the Court of Appeals held in Tucker v Toia (supra) to provide some assistance to the needy and I believe that the Constitution is reasonably interpreted to require the assistance to be genuine and meaningful, and not merely token or sham.
The complaint, and the accompanying documents and affidavits submitted on behalf of the plaintiffs, are persuasive that the present level of assistance in light of the enormous rise in the cost of living is in fact inadequate to meet what has been authoritatively considered a minimum standard of adequacy. The tragic implications of this failure are pointed up when it is considered that a majority of those receiving welfare assistance consist of children, the elderly and the handicapped.
On the other hand, the record is clear that the welfare assistance presently provided is more than token, and is genuine and meaningful.
In light of the very broad discretion clearly intended to be vested in the Legislature by the Constitution, and the apparently purposeful omission of any constitutional mandate to meet “all the legitimate needs of each recipient,” I am unable to conclude, even assuming the truth of the factual allegations set forth in plaintiffs’ pleading (Matter of Bernstein v Toia, 43 NY2d 437, 441, supra), that a constitutional violation has been established at this time.
Accordingly, and for that reason alone, I join in affirming the dismissal of the complaint.